PER CURIAM.
The sole question presented by this appeal is whether at the time of the attempted service of summons on an employee of the appellee foreign corporation, it was doing business in the State of Colorado, hence amenable to the jurisdiction of the courts of that State.
Following applicable Colorado law, and distinguishing this case from Focht v. Southwestern Skyways, Inc., D.C., 220 F.Supp. 441, affm’d 10 Cir., 336 F.2d 603, the trial court held that the activities of the employee on which attempted service was made were quantitatively and qualitatively insufficient to meet the test of “minimum contacts” so as to constitute doing business in the state.
We affirm the judgment of the trial court for the reasons stated in its opinion. 257 F.Supp. 537.